The facts are stated in the opinion of the court, delivered by
Mathews, J.
Johnston, the defendant in the present case, having sued the plaintiffs in another action on a contract as set out in his petition, obtained an order for provisional seizure of their merchandise in a store which he had rented to them on a lease of five years at the rate of eight hundred dollars per year; they, at the time of obtaining the lease bought from the plaintiff in that suit, certain goods and merchandise on a credit of five years, to be paid by instalments, for which? together with the rent, they bound themselves to pay the sum of one thousand two hundred and thirty-five dollars annually. The first instalment became due on the 14th of February, 1832, to recover which the suit referred to was brought, and for other purposes.
An injunction requiring the sheriff to stay proceedings on an order for provisional seizure, but which issues after actual seizure hasbeenmade, has no effect unless the sheriff be ordered to restore the property seized.
The sheriff seized the property of the defendants in that action, under the order of the court as above stated.
On a showing made to the judge of the third judicial district hy petition of the defendant’s, an injunction was obtained requiring the sheriff to stay further proceedings on the order for provisional seizure. This occurred after seizure had been actually made, and consequently could have produced no effect unless the sheriff had also been ordered to restore the property seized, &c. No order to this effect was prayed for, and consequently none such was granted. The injunction as granted was in truth a nullity in itself, and was properly dissolved on motion.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.